Garrison, J.
(dissenting). The court charged the jury as follows:
“ Gentlemen of the jury—This case was brought by the plaintiff, Peter Loughran, against Louis B. Foley, administrator of the estate of James T. Gibbons, deceased. It is brought to recover the sum of $1,830.19 for the board, care and maintenance of the children of James T. Gibbons—for James H. Gibbons, from September 1st, 1889, to April 21st, 1892, at $12 per month; Peter Gibbons, from September 1st, 1889, to April 21st, 1892, at the rate of $12 per month; Richard Gibbons, from November 12th, 1889, to April, 1892, at the rate of $12 per month; Mary Elizabeth Gibbons, from July 8th, 1890, to March 1st, 1894, at the rate of $12 per month, and for the board of three nurses from November 27th, 1889, to February 21st, 1892, at $16 per month, amounting to $1,830.19. The plaintiff has brought this action for the *478board and maintenance of these children, against the administrator of their father’s estate, which board and maintenance they claim has never been paid.
“ Counsel for the defendant raises a point of law which I will decide now. Ordinarily, where services are rendered and voluntarily accepted, the law will imply a promise upon the part of the recipient to pay for them ; but where the services are rendered by members of a family, living as one household, to each other, there will be no such implication from the mere rendition and acceptance of the services. In order to recover for the services, the plaintiff must affirmatively show either that an express contract for the remuneration existed, or that the circumstances under which the services were rendered were such as exhibit a reasonable and proper expectation that there would be compensation.
“In this case the testimony shows that there was at the time these children were taken to this place such expectation upon both sides. The wife of the plaintiff, who was the grandmother of the children and mother-in-law of the deceased person for whom Mr. Foley is administrator, states that she had conversation in which Mr. Gibbons told her to take care of these children, with instruction to render her bill for what she thought was right. He left it to her. If this is true, whether any price was agreed upon or not, there were expectations by both parties, and the testimony is that the services were expected to be remunerated for, and I charge you that, under the evidence in this case, these services were expected to be remunerated for—that is, that the plaintiff expected to receive compensation, and that the defendant expected to pay. The case is a peculiar one in a great many of its aspects, and as such it requires your very careful consideration. This suit is not brought against Mr. Foley in his individual capacity; it makes no difference to him personally which way you decide this case. He is brought here as the defendant as administrator of James T. Gibbons’ estate, an estate which belongs to these children, and as such administrator of the estate, as guardian of these children, it is his duty to protect that fund *479for these children, and defend it against any cause which he believes to be an unjust one and not right, and that is the position which he and the children are in.
“ Now, you have the evidence here of Mrs. Loughran, the wife of the plaintiff, that she made this agreement and that she took charge of these children; that the husband, the plaintiff here, was the head of that household; that he provided for the family, and that he also, of course, provided for the children. As the head of that family he is the real plaintiff in this suit. You will scan the testimony very carefully in this case, because it looks to me like a case that should be carefully scrutinized. The fund belongs to these children, and this suit is brought for the maintenance of these children. The plaintiff is a poor man; the deceased was a man of means and could have paid on demand. If that bill has been paid, these children should not be obliged to pay it again; and on the other hand, if it has not been paid it is no more than right that it should be paid. You will take and consider all the evidence—all the facts and circumstances which may surround it—and if you find that the plaintiff in this case has rendered services and is entitled to this claim, your verdict, of course, will be for the sum sued for, less the credits allowed. As to whether the plaintiff has received anything or not himself upon this bill there is no direct evidence; you only have the testimony of the plaintiff’s wife, Mrs. Loughran. The plaintiff’s wife is put upon the stand and she claims that amount. Upon cross-examination she states that these children, except one, left there in 1892 in order to make room for other members of her family, and that after that time she borrowed money from this son-in-law. You will consider whether that is a reasonable state of affairs, and that she paid a part of it back. She borrowed $400. She says it was a loan—those are the words she used, I believe—and that there were other sums of money which she received from him. You will remember the testimony on that point, and that counsel for the defendant and plaintiff made the sum $614.17. This was after the children had left the house of their grandmother. *480You will take the testimony and find whether Mr. Loughran ever collected that money. He had a perfect right to do it. He was the head of that family, and as such he had the right to demand of his son-in-law the amount of the board and maintenance of the children. Whether he did or did not is a question for you, and the only way in which you can arrive at a conclusion is to take the facts and circumstances surrounding the case and say whether or not the bill is reasonable and proper; that it is a just bill, running from September, 1889, to April, 1892, which is still unsettled, and whether it is a just bill against the deceased. That he owed this money for the board and maintenance of the children is a question for you.
“ The plaintiff has not gone upon the stand, and there is no evidence, except that given by the wife, that the amount which she states was all that she had received.
“ Mr. Foley, as I have stated before, is sued here in a representative capacity; defends it as the guardian of these children—as- the administrator of their father’s estate. It is proper that he should defend this suit, as he has an estate, according to his testimony, that was left to these children of over some $28,000.
“ Take the facts as they have been presented here, and if you find that the $614.17 was paid on account of these children, you will deduct that from the full amount claimed, which would then leave a balance of $1,226.52 for the plaintiff, with interest. If you find that has been paid, your verdict will be for the amount claimed, less that amount; or if you find that the services rendered in boarding and taking care of these children have been remunerated for, your verdict will be for the defendant.”
The theory of this charge is that if the deceased told Mrs. Loughran to take care of the children and to render a bill for what she thought right, this criterion, viz., what Mrs. Loughran thought right, was the measure of damages in a suit brought by Mr. Loughran against administrators for the grandchildren’s board. What Mrs. Loughran testified was *481as follows: “ He [intestate] said, when I am ready to send him my bill, and at any price, he said, I will pay any bill you charge what is right.” This was the only proof as to measure of damages, and acting upon the sum fixed by this witness as “what she charged,” tbe court arrived at the amount of the verdict to be rendered if any contract was made and nothing had been paid on account.
In the face of a bill of exceptions specifying this part of the charge and error assigned thereon, I cannot ignore the principle of evidence involved.
Assuming that the case was, in all other respects, legally presented or withheld from the jury, the question remains whether there was any proof upon which the court could direct the jury that a certain sum was due, if anything was due. There was none unless the testimony I have cited furnished such proof, which will not be seriously contended. In such a case the court is no more authorized to act upon such testimony than a jury would be, and the only redress of the party is by exception to the charge, since he cannot foresee that such will be the judicial action.
It can scárcely be contended that the value of board and care rendered by a grandfather to a family of fatherless grandchildren is a matter of such common knowledge that no testimony need be offered; but if that be true, it is to the common knowledge of the jury that the matter submits itself. In fine, I see no way in which the present mode of procedure can be affirmed without the inordinate relaxation of the rule of damages, and that in a class of cases in which looseness is not to be encouraged.
For affirmance—The Chief Justice, Collins, Depue, Dixon, Gummebe, Lippincott, Ludlow, Van S yokel, Adams, Bogebt, Hendbickson, Nixon. 12.
For reversal—Gabbison. 1.